 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers International Association, LocalUnion No. 141, AFL-CIO and Fred B. DeBra Com-pany, Inc. and Pipefitters Union Local 329, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the U.S. andCanada, AFL-CIO. Case 9-CD-360September 25, 1979DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, MURPHY, AND TRUESDALEThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Fred B. DeBra Company,Inc., herein called the Employer or DeBra, allegingthat Sheet Metal Workers International Association,Local Union No. 141, AFL-CIO, herein called theCharged Party or the Sheet Metal Workers, had vio-lated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the Employer to assign certain work toits members rather than to employees represented byPipefitters Union Local 392, United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the U.S. and Canada, AFL-CIO, herein called the Pipefitters.Pursuant to notice, a hearing was held before Hear-ing Officer Raymond D. Neusch on May 2, 4, and 8,1979, in Cincinnati, Ohio. All parties appeared andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, briefs werefiled by the Sheet Metal Workers, the Pipefitters, andthe Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, an Ohio corporation with its principal place ofbusiness in Cincinnati, Ohio, is engaged in the busi-ness of mechanical contracting. During the 12 monthspreceding the hearing, a representative period, theEmployer purchased goods and materials valued inexcess of $50,000 directly from suppliers located out-side the State of Ohio, which goods and materials itcaused to be shipped in interstate commerce directlyfrom points outside the State of Ohio to its Cincin-nati, Ohio, location. During the same representativeperiod the Employer had a gross volume of businessin excess of $500,000. Accordingly, we find, as theparties have stipulated, that the Employer is engagedin commerce within the meaning of Section 2(6) and(7) cf the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVO()LVEDThe parties stipulated, and we find, that the Pipefit-ters and the Sheet Metal Workers are labor organiza-tions within the meaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeAs set forth in the notice of hearing the work indispute consists of "the handling and installation offluid type solar collector panels at the MontgomeryWard project in Sharonville, Ohio." However, at thehearing the parties entered into a stipulation concern-ing the work in dispute, and on the basis of this stipu-lation we find that the work in dispute consists of thehandling and installation of a hydronics heating sys-tem using fluid type solar collector panels at theMontgomery Ward project in Sharonville, Ohio.In June 19781 DeBra was awarded a subcontractby W. E. O'Neil Construction Company (hereinaftercalled O'Neil) to perform the heating, ventilating, andair-conditioning work on the Montgomery WardMidwestern Distribution Center construction project.for which O'Neil is the general contractor. At thattime the only labor organization with which DeBrahad a collective-bargaining relationship was the Pipe-fitters.2In August DeBra subcontracted the sheetmetal work portion of its subcontract with O'Neil toGlenway Sheet Metal Company, which was party toa collective-bargaining agreement with the SheetMetal Workers.When DeBra was awarded the subcontract for me-chanical work, it did not involve the work in disputehere. Subsequently, however, the owner of the projectdecided to install a solar heating system in addition tothe boiler system for which DeBra had orginally sub-contracted. DeBra successfully bid on the solar workI All dates hereinafter are 1978, unless otherwise indicated.2 On March 15, 1979, the Sheet Metal Workers was certified to representcertain employees in a division of DeBra called Air Master Heating & Cool-ing. None of these employees worked for DeBra n the Montgomery Wardproject.245 NLRB No. 4310o SHEET METAI. WORKERS LOC. UNION NO. 141and began working on the installation of the solarheating system in September, assigning all the workunder both subcontracts, including the work in dis-pute, to its employees represented by the Pipefitters.The initial work on the solar system consisted primar-ily of installation of the interior piping and of theframework upon which the solar collector panels areplaced. There is no dispute as to either of these phasesof the solar system installation.The work in dispute herein involves certain aspectsof the installation of the solar panels on the roofframework which is performed by crews consisting offour employees each. The panels are unloaded fromthe truck, which delivers them to the jobsite, andhoisted directly to the roof, and then immediately dis-tributed to designated places on the roof. Each panelhas four piping connections, which are inspected andprepared when the panel is located in the appropriateplace on the framework. While one panel in a row isbeing installed, other crewmembers prepare the nextpanel for installation, and once it is in place it is con-nected to the first panel with a length of pipe, thepanels are bolted to the framework, and the pipingconnections are soldered together.A meeting between the Pipefitters and the SheetMetal Workers representatives was held in the fall of19783 at the construction site. At that meeting, theSheet Metal Workers representatives argued that aJune 23, 1976, interim agreement4required that com-posite crews of members of Sheet Metal Workers andPipefitters should perform the work here in dispute.5However, the United Association representative re-fused to acquiesce in the Sheet Metal Workers Inter-national's position, and the dispute over the assign-ment of the solar panel work remained unresolved.6The first load of solar panels arrived by truck at thejobsite during the early morning of March 21, 1979.Carl Reidel, a job superintendent of DeBra at theMontgomery Ward project, testified that at 7:30 a.m.DeBra employees represented by the Pipefitters be-gan unloading the panels and, at 9:30 a.m., two mem-bers of the Sheet Metal Workers employed by Glen-3 The exact date of this meeting does not appear in the record. but theSheet Metal Workers, in its brief, states that it occurred on October 124 This document was signed by the respective jurisdictional officers of theSheet Metal Workers International Association (herein Sheet Metal WorkersInternational) and the United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United States and Canada.AFL-CIO (herein United Association).I The pertinent section of the agreement provides: "1. Solar Collectors orpanels having tubing and/or piping. for liquid flow as well as all supports forsame, and any ngging in connection therewith shall be handled and erectedby a composite crew equal in number of members of the respective Unions"sOn April 25, 1979. Mack Roberts, director of trade jurisdiction for theUnited Association. wrote to James Crump, chief International representa-tive of the Sheet Metal Workers International. "requesting that the InterimUnderstanding [the June 23, 1976. agreement) on solar collectors and sup-ports be abrogated."way came over to the truck, slammed its door shut,and discussed the dispute with the workers on thetruck. According to Reidel. a Glenway foremancaused the sheet metal workers to stop interferingwith the unloading work, and the solar panels wereunloaded, hoisted to the root: and distributed to ap-propriate places on the roof' by DeBra employees rep-resented by the Pipefitters. On March 22 the SheetMetal Workers established a picket line at the job-site.7and picketing continued until April 4. 1979. Thepicket signs bore the legend; "We protest UA Refusalto Abide By Jurisdictional Agreement. Sheet MetalWorkers Local 141." Throughout the duration of thepicketing no employees of Glenway worked on theMontgomery Ward project.On April 3, 1979, Glenway submitted the disputeto the Impartial Jurisdictional Dispute Board, herein-after referred to as IJDB. On April 18, 1979, theIJDB refused to hear the dispute on grounds thatGlenway was not the contractor for the work andtherefore the dispute was not properly before theIJDB.On March 27, 1979, DeBra filed the instant charge.alleging that the Sheet Metal Workers had violatedSection 8(b)(4)(D) of the Act by the aforementionedpicketing in order to force DeBra to assign the workin dispute to employees represented by the SheetMetal Workers.B. Contentions of the PartiesThe Sheet Metal Workers contends that the chargeshould be dismissed and the notice of hearingquashed because no reasonable cause exists to showthat Section 8(b)(4)(D) of the Act has been violated.In support of this contention the Sheet Metal Work-ers asserts that its picket line was for informationalpurposes only and was directed at the Pipefitters andnot at any employers, and that it was therefore notproscribed by Section 8(b)(4)(D). Alternatively. theSheet Metal Workers contends that there exists anagreed-upon method for the voluntary adjustme.it ofthe dispute.As to the merits of the dispute, the Sheet MetalWorkers does not claim jurisdiction over work whichit concedes is uniquely pipefitters' work, such as theopening or swedging of the panel pipe connections.the connection of pipe between panels, or the solder-ing of pipe connections. However, the Sheet MetalWorkers contends that, by virtue of the 1976 interimagreement described above, and on the basis of theindustrial practice to abide by this agreement. the un-loading, distribution, and bolting of the panels to7 Roessler. business manager of the Sheet Metal Workers. testihed hat hewas informed on March 21. 1979. of the aIrrlsal of the panel, that das anddirected that a picket line be estabhlished he nest day31 1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDframes should be performed by composite crews ofemployees represented by Sheet Metal Workers andthose represented by Pipefitters.The Employer contends that there is reasonablecause to believe that the Sheet Metal Workers vio-lated Section 8(b)(4)(D) of the Act by seeking to com-pel, through picketing, the assignment of the disputedwork to employees represented by it. The Employerfurther contends that there is no agreed-upon methodfor the voluntary resolution of this dispute which isbinding upon all parties to this proceeding. On themerits, the Employer contends that the disputed workshould be awarded to employees represented by thePipefitters on the basis of (I) the Employer's orginalassignment and preference; (2) economy and effi-ciency of the Employer's operation and because thesolar collector panel system involved here is a pipingsystem with no sheet metal or duct work connected toit, and thus the work at issue is traditional pipefitterwork; (3) area practice; (4) the Employer's collective-bargaining agreement with the Pipefitters; and (5) therelative skills possessed by the two groups of employ-ees. The Pipefitters takes essentially the same positionas the Employer.C. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon methods forthe voluntary adjustment of the dispute.As to (1), above, it was stipulated on the recordthat "on March 22, 1979, Sheet Metal Workers Local141 caused a picket line to be placed at the Mont-gomery Ward job site and that the pickets stayed onthe job site until April 4, 1979, to picket." As a resultof the picketing Glenway employees did not performservices for their employer at the site. Additionally,John MacDonald, the president of Glenway, testifiedwithout contradiction that during the course of ameeting held March 21, 1979, Sheet Metal WorkersBusiness Agent Richard Scott told him that "if theydidn't get half labor on the panels, they [Sheet MetalWorkers] were putting a picket up in the morning."MacDonald also testified, again without contradic-tion, that on another occasion, after the picket linehad been established, Sheet Metal Workers BusinessManager Paul Roessler admitted to him that he knewthe picketing was illegal, but that "it was the onlything they could do to bring the thing to the head."Although Roessler testified that the purpose of thepicket was "strictly in protest of the United Associ-ation to refuse to abide by the jurisdictional agree-ments," he did not deny making the statement attrib-uted to him by MacDonald. In these circumstances,we find that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated.As to (2), above, as noted supra, Sheet Metal Work-ers contends that all parties to the instant proceedingare required to submit their jurisdictional disputes tothe Impartial Jurisdictional Dispute Board (IJDB) fordetermination and that, therefore, the instant disputeis not properly before the Board. However, althoughit appears from the record that both the Sheet MetalWorkers and the Pipefitters are bound to abide by theIJDB's rules and procedures for the settlement of ju-risdictional disputes, it is clear from the record thatDeBra is not. Thus, the record establishes that DeBrais not individually signatory to the IJDB, and the Me-chanical Contractors Association of Cincinnati, ofwhich DeBra is a member and which negotiates onbehalf of DeBra and other contractors with the Pipe-fitters, has specifically declined to bind itself and itsmembers to the IJDB. Furthermore, although theMechanical Contractors Association of Cincinnati isaffiliated with the Mechanical Contractors Associ-ation of America, which is party to the agreementestablishing the IJDB, the Mechanical ContractorsAssociation of America has not stipulated that eitherit or its members or affiliates would be bound by theIJDB. Therefore, as DeBra is not bound either in-dividually or as a member in an employer associ-ation8to the IJDB's procedures, not all parties to thedispute are bound and the IJDB does not constitutean agreed-upon method for resolving the dispute.The Sheet metal Workers further contends that aninterim national agreement executed by the SheetMetal Workers International and the United Associ-ation in 1956 settled jurisdictional issues on certaindesignated work. The Sheet Metal Workers furthercontends that the two International Unions alsoagreed upon a procedure for resolving disputes in-volving work not specifically covered in the agree-ment as follows:The first attempt to be made by the Local Unionrepresentatives in the area, and upon failure toresolve the disputed work in question the matterwill then be referred to an International Repre-sentative of each organization; and upon failureof their settling the work in question the entirematter will be referred to the General CounselOfficers signatory to the Interim National Agree-ment.i We find United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Ftting Industry of the United States and Canada, Local UnionNo. 447, AFL-CIO (Capitol Air Conditioning, Inc.). 224 NLRB 985 (1976),cited by the Sheet Metal Workers, inapposite here, inasmuch as in that casethere was a specific provision in the employer association's constitution andbylaws binding its members to the IJDB.312 SHEET METAL WORKERS LOC. UNION NO. 141The Sheet Metal Workers further contends that theEmployer is bound to this 1956 agreement by the ju-risdictional provision in its collective-bargainingagreement with the Pipefitters. However, article IV.section 2, merely provides that the Pipefittersjurisdic-tion covers:All work performed in connection with pipefit-ting systems, industrial process piping systems.sewage disposal plants, which is properly underthe jurisdiction of Local 392, in accordance withthe rulings and precedents of the United Associ-ation and component parts thereof shall be per-formed by employees covered by the terms ofthis agreement. [Emphasis supplied.]Contrary to the contentions of the Sheet MetalWorkers, we find that this language does not bindDeBra to agreements between the United Associationand other labor organizations. The Sheet MetalWorkers cites Plumbers Local Union No. 447 (CapitolAir Conditioning, Inc.), supra, for the proposition thatDeBra is bound to observe the 1956 interim nationalagreement. In Capitol, however, unlike the instantcase, the employer's collective-bargaining agreementwith one of the unions claiming the work in disputespecifically provided that the employer would respectand apply all national agreements between the SheetMetal Workers International and other unions gov-erning jurisdictional disputes. As there is no similarrequirement in the collective-bargaining agreementbetween the Employer and the Pipefitters, we findthat DeBra is not bound by agreements executed bythe Pipefitters and other labor organizations to whichDeBra is not a party.Therefore we find that there is no indication on therecord that an agreed-upon method exists for the vol-untary adjustment of this dispute which is bindingupon all of the parties. Accordingly, we find that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.9The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.'0N.L .R.I. v. Radio Television Broadcast Engineers Union, Local 1212.International Brotherhood of Electrical Workers, A FL CIO [Columbia Broad-casting System], 364 U.S. 573 (1961).10 InternationalAssociation o Machinists, Lodge No 1743. 4 Fl CIO (J. AJones Constuction Company, 135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of the dispute before us:I. Certification and collective-hargaining agreementsThe record does not indicate that the Pipefitters hasever been certified as the representative of an) of theEmployer's employees. As noted above, on March 15.1979, the Sheet Metal Workers was certified as thecollective-bargaining representative of all of DeBra'ssheet metal workers, hut none of these emplo\eesworks at the Montgomery Ward site, and there is nocontention that the certification covers the work indispute at the Montgomery Ward job. Accordingkl.we find that the certification of the Sheet MetalWorkers is not a significant factor for purposes ofdetermining this dispute.DeBra did not at the time of the hearing herein orat any other material time have a collective-bargailn-ing agreement with the Sheet Metal Workers. How-ever, at all material times DeBra has been part., to acollective-bargaining agreement with the Pipefitters.The Pipefitters contract with the Employer, in articleIV, section 2, provides in pertinent part:All work performed in connection with pipefit-ting systems, including fabrication, assembly,erection, installation, dismantling, repairing, re-conditioning, adjusting, altering, servicing andhandling, unloading, distributing and reloading.of all piping, air conditioning and refrigerationmaterials, appurtenances and equipment. hang-ers and supports of every description ... shall beperformed by employees covered by the terms ofthis agreement.Furthermore, article IV, section 3, provides:Related Jurisdiction. The handling of all materi-als on the job site, the laying out and cutting ofall holes, chases and channels, the setting anderection of bolts and inserts, stands, bracketssupports, sleeves, thimbles, hangers. conduitsand boxes used shall be done only by Employees.as defined herein.The solar collector panel system involved here hasonly piping running through it and piping connec-tions attached to it; there is no sheet metal or ductwork connected to the system. Thus, the work in dis-pute is specifically covered by the jurisdictional lan-guage in the collective-bargaining agreement betweenthe Employer and the Pipefitters.Accordingly, we find that the Employer's collec-tive-bargaining agreement wth the Pipefitters favorsaward of the disputed work to employees representedby that labor organization.313 I[ECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The 1976 agreement between the UnitedAssociation and the Sheet Metal WorkersInternationalAs discussed above, in 1976 representatives of therespective jurisdictional departments of the UnitedAssociation and of the Sheet Metal Workers Interna-tional executed an "Interim Understanding" whichprovided, in pertinent part, that:Solar Collectors or panels having tubing and/orpiping, for liquid flow as well as all supports forsame, and any rigging in connection therewithshall be handled and erected by a compositecrew equal in number of members of the respec-tive Unions.Although this language favors award of the work indispute to employees represented by the Sheet MetalWorkers, we note that the two Unions involved inthis proceeding have not agreed to abide by the in-terim understanding and that the United Associationhas abrogated the agreement. In these circumstanceswe accord no weight to the interim understanding."3. Employer and area practiceSolar heating systems represent a relatively newtechnology. However, DeBra has installed solar heat-ing systems, similar to that at the Montgomery Wardproject, in several other construction projects. DeBrahas invariably assigned all of the work involved in thehandling and installation of the solar collector panelsto employees represented by the Pipefitters, and theSheet Metal Workers concedes that, within its territo-rial boundaries, members of Pipefitters have devel-oped a practice of doing all the work involved in in-stalling solar systems.In these circumstances, we find that employer andarea practice favor an award of the work in dispute toemployees represented by the Pipefitters.4. Industry practiceThe Sheet Metal Workers adduced evidence that atvarious construction jobs around the United Statesand pursuant to the 1976 agreement between theUnited Association and the Sheet Metal Workers In-ternational work such as that in dispute here has beenperformed by composite crews comprised of both em-ployees represented by local unions of the United As-sociation and employees represented by local unionsof the Sheet Metal Workers International. We find| Operative Plasterer' and Cement Masons' International Association, lo-cal No. 394, AFL CIO Warner Masonry, Inc.), 220 NLRB 1074 (1975).that this factor, while not determinative, tends to fa-vor award of the disputed work to such compositecrews.5. Skills involvedThe skills involved in handling and installing thesolar collector panels include the preparation of pipeconnections, the fitting of piping to the connection.and the welding of these connections. These are skillsindisputedly possessed by and normally associatedwith employees represented by the Pipefitters. TheSheet Metal Workers concedes that employees repre-sented by that Union have the requisite skills for onlya portion of the installation work and does not claimany work that is uniquely pipefitters, but insteadclaims, without contradiction, that its members pos-sess the skills necessary to unload, hoist, and distrib-ute the panels, and that therefore the installationwork should be performed by composite crews. How-ever, the employer's project manager, Daniel Tar-kington, testified without contradiction that a part ofthe unloading and handling operation involves the in-spection of the fittings on the panels before they aredistributed and that the specific training of the em-ployees represented by the Pipefitters renders themmore useful for the inspection process at the truckthan the employees represented by the Sheet MetalWorkers. Fred DeBra, president of the Employer, tes-tified without contradiction that it was important atall stages of the installation process that the installersbe able to inspect the joints for any defects and thatonly employees who are represented by the Pipefitterswould be so qualified. Therefore, it appears that theemployees represented by the Pipefitters are moreskilled to perform the disputed work. We thereforefind that this factor favors an award of the work indispute to employees represented by the Pipefitters.6. Efficiency and economyThe Employer contends that a composite crewwould not be either efficient or economical. In thisregard Tarkington testified without contradiction thatthe work in dispute consists of a series of interrelatedtasks. The only part of this work (aside from the ini-tial unloading of the panels) which members of theSheet Metal Workers are qualified to perform is thelifting of the solar panel on the frame and the boltingof the panel to the frame. However, inasmuch as effi-cient performance of the installation of the panels re-quires that each panel be completely installed beforethe one next to it is laid in the framework, perform-ance of the installation by composite crews would re-quire that employees represented by the Sheet MetalWorkers stand idle while crew members represented314 SHEET METAL WORKERS LOC. UNION NO. 141by the Pipefitters do work involving pipe connections.However, if all the work in dispute is performed byemployees represented by the Pipefitters, all membersof the crew will work continuously. Accordingly, weconclude that the record establishes that the factors ofefficiency and economy favor awarding the work toemployees represented by the Pipefitters.7. Employer preferenceFor the reasons stated above, the Employer finds itpreferable to assign the work in dispute to employeesrepresented by the Pipefitters, and the record estab-lishes that the Employer is satisfied with the results ofthat assignment. Accordingly, we find that this factor,while not determinative, favors awarding the work toemployees represented by that labor organization.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat employees who are represented by the Pipefittersare entitled to perform the work in dispute. We reachthis conclusion relying on the skills possessed by theseemployees, greater efficiency and economy of opera-tion, the collective-bargaining agreement between thePipefitters and the Employer, area practice, and em-ployer practice and preference. In making this deter-mination, we are awarding the work in question toemployees who are represented by the Pipefitters, butnot to that Union or its members. The present deter-mination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1. Employees of Fred B. DeBra Company. Inc..who are represented by Pipefitters Union Local 392,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the U.S.and Canada, AFL-CIO, are entitled to perform thework of handling and installing fluid type solar collec-tor panels at the Montgomery Ward project in Shar-onville. Ohio.2. Sheet Metal Workers International Association,Local Union No. 141, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Fred B. DeBra Company, Inc., toassign the disputed work to employees represented bythat labor organization.3. Within 10 days of the date of this Decision andDetermination of Dispute, Sheet Metal Workers In-ternational Association, Local Union No. 141. AFLCIO, shall notify the Regional Director for Region 9.in writing, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the above deter-mination.315